Citation Nr: 0515134	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  98-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for synovitis of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1972, 
including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which granted the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for a right knee condition, evaluating it as 30 percent 
disabling effective March 27, 1998 (the date of the veteran's 
increased rating claim).  The veteran has perfected a timely 
appeal and testified at a Board hearing held before the 
undersigned at the RO in February 2000.

The Board remanded this claim for additional development in 
March 2000.

By rating decision issued in October 2002, the RO 
characterized the veteran's right knee condition as ligament 
laxity of the right knee, evaluating it as 20 percent 
disabling effective March 27, 1998, and as traumatic 
degenerative joint disease of the right knee, evaluating it 
as 10 percent disabling effective March 27, 1998.

The Board remanded these claims in August 2003 and July 2004 
for additional procedural development necessitated by recent 
court decisions.  In the July 2004 remand, the Board 
characterized the issues on appeal as stated on the cover 
page of this decision.  These claims have now been returned 
to the Board.

The veteran submitted statements in March and September 2000 
and in May 2001, which are interpreted as claims of 
entitlement to service connection for depression, a left knee 
condition, a bilateral hip condition, a low back condition, 
and a bilateral ankle condition, all including as secondary 
to a service-connected right knee condition, and to post-
traumatic stress disorder (PTSD).  The veteran also has filed 
a claim of entitlement to service connection for chronic 
fatigue syndrome, including as secondary to PTSD.  Finally, 
the veteran has filed a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
As noted in a deferred rating decision dated in December 
2004, none of these issues have been adjudicated.  
Accordingly, all of these issues are referred back to the RO 
for appropriate disposition.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's right knee synovitis is manifested by 
severe instability.

3.  The veteran's degenerative joint disease of the right 
knee is manifested by noncompensable limitation of flexion 
without limitation of extension.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 30 
percent for synovitis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for degenerative joint disease of the 
right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5010 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002).  VA has undertaken to tell 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2004).

The veteran and his representative have been fully advised of 
the evidence needed to substantiate entitlement to disability 
ratings in excess of 20 percent for synovitis of the right 
knee and in excess of 10 percent for degenerative joint 
disease of the right knee.  They also were advised of the 
evidence the veteran needed to provide and the evidence VA 
would obtain, as well as the need for him to submit any 
evidence in his possession.  Such notice was issued to the 
veteran and his service representative in the June 1998 
rating decision, the October 1998 statement of the case, the 
Board's March 2000 remand, the October 2002 rating decision, 
the October 2002 supplemental statement of the case, the 
Board's August 2003 remand, the November 2003 supplemental 
statement of the case, the Board's July 2004 remand, a July 
2004 letter, and the February 2005 supplemental statement of 
the case.

The July 2004 letter told the veteran what evidence he was 
responsible for obtaining, what evidence VA would undertake 
to obtain.  It specifically told him to submit any relevant 
evidence in his possession that pertained to the claim.

Thus, this correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

In this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.

Some of this notice was provided after the initial denial.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id, at 120.

The Pelegrini Court held that a sufficient remedy for 
defective notice was a remand so that the correct notice 
could ultimately be provided.  Id. at 122-4.  The Court 
subsequently reiterated this holding, and also held that 
delayed notice is not generally a prejudicial error.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  In this case the Board ensured that proper notice was 
given by remanding the case to the RO.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  The veteran's hearing testimony in May 
2000 was to the effect that he had no additional evidence to 
submit in support of his claims.  If he submitted additional 
evidence substantiating his claims, he would have received 
the same benefit as if he submitted the evidence prior to 
initial adjudication.

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including his service medical records and post-service VA 
treatment records.  There are no reported records that are 
not part of the claims folder.

Additionally, during the pendency of this appeal, VA provided 
the veteran with an examination that contained the necessary 
findings to evaluate the severity of the service-connected 
synovitis of the right knee and degenerative joint disease of 
the right knee.  As will be shown below, the medical evidence 
of record clearly demonstrates that the veteran's service-
connected synovitis of the right knee is manifested by 
symptoms entitling him to a higher 30 percent rating based on 
increasing instability.  However, the medical evidence also 
shows that the veteran's service-connected degenerative joint 
disease of the right knee has not worsened.  Thus, the Board 
concludes that no further examinations are required in this 
case.  38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiating his claims.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Factual Background

On VA outpatient treatment in March 1998, the veteran 
complained that his right knee gave way.  Physical 
examination of the right knee revealed a range of motion from 
0 to 130 degrees and no effusion.  X-rays showed osteophytes.  
The impression was moderately severe osteoarthritis but a 
competent right knee.

On VA joints examination in June 1998, the veteran complained 
of right knee pain, instability, and weakness.  The VA 
examiner stated that he had reviewed the veteran's claims 
file.  Objective examination revealed some limping with the 
right knee.  The veteran was able to rise on his heels and 
toes.  He was able to forward flex and reach to his feet.  
The range of motion in the right knee was from 0 to 135 
degrees with moderate pain on movement.  The right knee had 
increased joint fluid.  Patellar pain and crepitation were 
rather severe on the right.  The joint lines were tender at 
the right knee and worse on the medial aspect.  The anterior 
cruciate ligament was missing on the right.  The VA examiner 
commented that there was a 25 percent decrease in the motion 
of the right knee and, with flare-ups, the veteran 
experienced a 30 percent decrease in right knee motion.  The 
assessment was status-post surgical treatment of the right 
knee, chronic synovitis of the right knee, and probable post-
traumatic degenerative arthritis.  

The veteran testified at his February 2000 Board hearing that 
he experienced a great deal of right knee pain, stiffness, 
swelling, and giving way.  He also testified that he wore a 
knee brace on his right knee.

On VA outpatient treatment in April 2000, the veteran 
complained of right knee pain, swelling, and instability.  He 
stated that he had stepped down off his porch 1 week earlier 
and heard a cracking sensation in his right knee.  Objective 
examination revealed a stable gait with a marked limp on the 
right.  There was approximately 20 percent of normal range of 
motion on flexion and extension of the right knee.  There 
also was some slight swelling but no erythema or heat.  There 
was marked tenderness to palpation over the medial meniscal 
cartilage.  The assessment was possible internal derangement 
of the right knee.

On VA outpatient orthopedic treatment later in April 2000, 
the veteran complained of right knee pain and swelling.  
Physical examination revealed an enlarged right knee with no 
redness or warmth.  There was a very mild effusion.  There 
was some anterior knee pain to palpation.  The veteran was 
able to lift his leg up without any quadriceps deficit.  
There was medial joint line tenderness to palpation and to 
varus stress.  There was no varus or valgus laxity.  X-rays 
showed severe osteoarthritis in the right knee, especially in 
the medial compartment.  The assessment was right knee 
strain, improving over time, with no ligament instability or 
significant degeneration of the knee.

The veteran complained of chronic right knee effusion on VA 
outpatient treatment in June 2000.  The veteran stated that, 
since his right knee injury in April 2000, his baseline right 
knee function had returned.  He also stated that his right 
knee would "catch and lock" occasionally and had given way.  
Physical examination revealed a post-surgical right knee.  
There was marked crepitus on range of motion testing of the 
right knee.  The right knee range of motion was limited to 
110 degrees of flexion.  The veteran's right knee ligaments 
were intact.  X-rays showed marked degenerative joint disease 
of the medial compartment of the right knee.  The assessment 
included a longstanding history of osteoarthritis of the 
right knee.

In a September 2000 statement, K.S., F.N.P. ("K.S."), 
stated that the veteran had severe arthritis in his knees.

K.S. stated in October 2000 that the veteran had been her 
patient since August 2000.  She also stated that the veteran 
had moderate to severe degenerative arthritis of the right 
knee, dating back to at least 1997, per X-rays.  

On VA outpatient treatment in October 2000, physical 
examination revealed that the veteran wore a brace on the 
right knee.  The assessment was degenerative joint disease of 
the right knee.

The veteran complained of joint pain on VA outpatient 
treatment in December 2000.  The assessment included 
osteoarthritis of the right knee.

The veteran complained of right knee pain on VA outpatient 
treatment in February 2001.  Musculoskeletal examination 
revealed no synovitis at all.  The veteran had no definite 
tenosynovitis.  Right knee range of motion was from 0 to 120 
degrees, with crepitus, medial and lateral osteophytes, and a 
small effusion.  The assessment included no rheumatoid 
arthritis and significant osteoarthritis of the right knee.

Dr. S.M.C. stated in February 2001 that the veteran had 
significant osteoarthritis of the knees.  

Following VA outpatient treatment in December 2001, the 
examiner concluded that the veteran's osteoarthritis of the 
right knee was stable.

On VA joint examination in May 2002, the veteran complained 
of right knee pain which limited his activities.  He 
experienced right knee pain if he walked for more than 11/2 
blocks.  

Physical examination revealed no effusion in the right knee 
joint.  The veteran lacked the normal 5 degrees of 
hyperextension in the right knee.  The right knee range of 
motion was to 140 degrees of flexion.  There was moderate 
crepitation of the right patella.  There also was moderate 
crepitation on flexion and extension of the right knee.  

The veteran's right knee ligaments were intact.  X-rays 
showed moderate osteoarthritis of the right knee with 
spurring of the distal femur and the proximal tibia on the 
lateral side.  There was possibly mild narrowing of the knee 
joint, but this was not marked, either medially or laterally.  
The VA examiner commented that the veteran would lose an 
additional 15 degrees of flexion in the right knee due to 
giving way.  The diagnosis was traumatic arthritis of the 
right knee with instability of the right knee.  

On VA outpatient treatment in February 2003, the veteran 
stated that his right knee brace had been helpful.  Physical 
examination revealed a bony abnormality in the right knee.  
The assessment included degenerative joint disease of the 
right knee.

In a July 2003 addendum to the May 2002 examination report, 
the examiner stated that the veteran had moderate 
osteoarthritis of the right knee.  He also had some extra-
articular calcification in the joint but not a lot of joint 
narrowing.  There was no effusion and no instability.  

At the veteran's most recent VA joint examination in January 
2005, he veteran complained of grinding in the right knee and 
increased right knee instability and giving way.  The VA 
examiner stated that he had examined the veteran 2 years 
earlier for his right knee condition and twice had previously 
reviewed the veteran's service medical records and claims 
file.  Although the claims file was not available at this 
examination, the VA examiner concluded that he did not need 
to review these records for a third time prior to examining 
the veteran.  

The examiner noted that, although the veteran had made 
numerous outpatient visits to the VA Medical Center, he had 
only minimal complaints about his right knee.  The veteran 
stated that, since no one was treating his knee, he just did 
not mention his right knee complaints any more.  Physical 
examination revealed that the veteran walked with a right leg 
limp, which the VA examiner noted was not a very typical 
limp.  There was no effusion in the right knee.  

The range of motion of the right knee was from 0 to 130 
degrees.  The collateral ligament was somewhat relatively 
elongated, which was because of the narrowing of the knee 
joint, but both the medial and lateral collateral ligaments 
were intact.  There was more laxity on the lateral side than 
on the medial side.  X-rays showed severe osteoarthritis of 
the right knee with no joint space laterally with the x-ray 
taken in slight flexion.  

The examiner commented that the veteran had increased 
instability of the right knee joint because of joint 
narrowing.  The veteran also had increased relative weakness 
of the muscles around the knee which were limited in strength 
due to pain on use.  The examiner also noted that the 
veteran's loss of function of the right knee was not 
adequately reflected by the loss of range of motion.  The 
veteran's functional loss was much greater than what was seen 
clinically, with the exception of the right knee joint 
instability.  The veteran lost a further 60 degrees of 
flexion in the right knee due to instability.   The diagnosis 
was osteoarthritis of the right knee joint.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

For that reason, in a claim for increase, the most recent 
evidence is given precedence over past examinations.  Bowling 
v. Principi, 15 Vet. App. 1, 10 (2001); Francisco, supra.

Here, the veteran's service-connected right knee condition is 
evaluated as synovitis, on the basis of instability and 
subluxation, as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  

Under Diagnostic Code 5257, an evaluation of 20 percent 
disabling is provided for moderate recurrent subluxation or 
lateral instability of the knee.  The maximum evaluation of 
30 percent is provided for severe recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  Here, the veteran receives a 
separate 10 percent evaluation for degenerative joint disease 
of the right knee due to arthritis and limitation of motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  

The General Counsel subsequently clarified that, for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis also 
could be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).

More recently, the General Counsel has held that separate 
ratings could also be provided for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

Diagnostic Code 5010 provides that arthritis due to trauma 
will be evaluated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2004).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Where the 
limitation of motion is noncompensable under such codes, an 
evaluation of 10 percent disabling is available for each such 
major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

The normal range of knee motion is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2004).  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
and 5261 (2004) provide criteria for rating limitation of 
knee motion.  Diagnostic Code 5260 provides a 10 percent 
rating if knee flexion is limited to 45 degrees.  A 20 
percent rating requires that flexion be limited to 30 
degrees.  That code provides for a maximum rating of 30 
percent for flexion limited to 15 degrees.

Diagnostic Code 5261 provides for a 10 percent rating where 
extension is limited to 10 degrees, and a 20 percent rating 
where extension is limited to 15 degrees.  The diagnostic 
code provides for ratings from 30 to 50 percent where 
extension is more severely limited.

The most recent, and thus most probative, evidence in the 
claims file shows that the veteran's right knee condition is 
manifested by increasing instability.  The Board's 2000 
remand instructed that the veteran be given an examination in 
which the examiner expressed an opinion as to the severity of 
the instability or subluxation.  On earlier examinations, 
this instruction was not relevant, because the examiner did 
not find instability.  On the most recent examination the 
examiner found instability, but expressed no opinion as to 
its severity.  

The Board cannot substitute its opinion for that of medical 
professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
On the other hand, a fourth remand of this long running 
appeal is not desirable.  With these considerations in mind, 
and resolving reasonable doubt in the veteran's favor, the 
Board finds that the examination report contains findings 
that would support the maximum 30 percent rating under 
Diagnostic Code 5257.  In this regard the instability was 
noted to be increasing, and it was reported that the veteran 
had fallen due to the instability.  The veteran was also 
noted to have a significant valgus deformity.  

Degenerative Arthritis

The VA examiner specifically determined in January 2005 that 
the veteran had knee flexion to 130 degrees, and lost an 
additional 60 degrees of motion due to functional factors.  
DeLuca v. Brown, 8 Vet App 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004).  Thus for rating purposes, the 
veteran had only 70 degrees of right knee flexion.  This 
range of flexion does not meet the criteria for even the 10 
percent rating under Diagnostic Code 5260.  The veteran is 
thus, evaluated appropriately at 10 percent under Diagnostic 
Code 5003.  

The provisions of 38 C.F.R. § 4.7 provide that the next 
higher evaluation will be awarded where a disability more 
closely approximates those criteria.  It might be argued that 
the veteran's limitation of flexion more closely approximates 
the criteria for the 10 percent rating than the 
noncompensable rating under Diagnostic Code 5260.  However, 
the evaluation would remain 10 percent under this scenario.

The examiner reported a normal range of right knee extension, 
and did not find any additional limitation due to functional 
factors.  Thus, the veteran does not meet the criteria for a 
compensable evaluation for limitation of extension under 
Diagnostic Codes 5003 or 5261.

Since the range of extension is normal without any additional 
functional limitation, or factors listed in 38 C.F.R. § 4.59, 
the provisions of 38 C.F.R. §§ 4.7, 4.21 do not provide a 
basis for a higher evaluation of his service-connected 
degenerative joint disease of the right knee.

The veteran has alleged that he was forced to quit working in 
2001 due to his service-connected right knee synovitis and 
degenerative joint disease.  His inferred claim for TDIU has 
been referred to the RO.  Because the veteran is not 
currently employed, there is no evidence that the right knee 
condition causes marked interference with any current 
employment.  It has not required any recent period of 
hospitalization.  In the June 2003 examination addendum, the 
examiner found that the knee disability would not prevent 
most typical types of employment that did not require a great 
deal of walking, and that permitted sitting or being "up and 
down."  Without evidence that either the service-connected 
right knee synovitis or degenerative joint disease of the 
right knee requires frequent periods of hospitalization or 
causes marked interference with current employment, an 
extraschedular rating is not for consideration.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995); 38 C.F.R. § 3.321(b).

For the reasons and bases discussed above, the Board finds 
that the evidence supports assigning a higher evaluation of 
30 percent disabling to the veteran's service-connected 
synovitis of the right knee.  The Board also finds that the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's service-connected degenerative joint disease of 
the right knee.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating of 30 percent for synovitis of the right 
knee is granted.

A disability rating in excess of 10 percent for degenerative 
joint disease of the right knee is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


